Citation Nr: 0618170	
Decision Date: 06/21/06    Archive Date: 06/27/06

DOCKET NO.  04-23 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for residuals of a left 
sciatic nerve injury.

2.  Entitlement to service connection for allergies.

3.  Entitlement to a combined rating in excess of 30 percent 
for a left knee disability. 

4.  Entitlement to a rating in excess of 10 percent for 
degenerative joint disease of the cervical spine.

5.  Entitlement to a compensable rating for plantar fasciitis 
of the right foot.


REPRESENTATION

Appellant represented by:	Disabled American Veterans
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
March 1974 to January 1997.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from an August 2003 
rating decision by the Reno Regional Office (RO) of the 
Department of Veterans Affairs (VA).  A videoconference 
hearing was held before the undersigned in June2005.

The appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
you if further action is required on your part.


REMAND

A preliminary review of the claims file reveals that not all 
potentially pertinent evidence is associated with the claims 
file.

At his June 2005 Board hearing, the veteran indicated that he 
was scheduled to have surgery for his left knee in July (see 
hearing transcript, p. 3).  He also indicated that his left 
knee had worsened since his last VA examination; he indicated 
that he wore a knee brace at all times, that there was no 
strength in his knee, that it was growing weaker, and that it 
caused severe pain.

As for his cervical spine disability, the veteran indicated 
that it hurt when he turned his head from side to side, and 
that it would even hurt when he was sitting down and just 
making normal turns of the body.  The veteran was not able to 
recall the last time he had undergone a VA rating examination 
for his cervical spine, but believed it was 3 or 4 years 
prior.  He asserted that the cervical spine disability had 
worsened since then.  He also reported that an EMG had 
recently been done in connection with the cervical spine 
disability (see hearing transcript, p. 8).

As for his plantar fasciitis, the veteran reported that he 
had foot surgeries in the past two years, and that he had 
lost six months of work due to that disability.  He stated 
that this condition also had worsened since his last VA 
examination.

Regarding the claim of service connection for residuals of a 
left a sciatic nerve injury, the veteran indicated that he 
had recently undergone treatment for that disability, and 
that in undergoing the treatment, a VA physician had made 
comments that were beneficial to his claim (see hearing 
transcript, p. 14).

As for his allergies, the veteran indicated that he has had 
allergies since 1992 or 1993, when he was stationed in the 
Las Vegas area.  He did not know what his allergy symptoms 
were at first because he had never had them, and he thought 
he had a common cold.  He claimed that he was given Zyrtec 
for his allergies during service.  On VA examination in 
June 2003, he complained that he was suffering from allergic 
rhinitis.  He stated that he had developed seasonal allergies 
when he was transferred to Las Vegas in 1993.  Every day he 
had allergic attacks, such as sneezing or runny nose.  
Physical examination revealed no nasal obstruction and no 
sinusitis.  Diagnostic and clinical tests revealed normal 
sinus X-rays with no septal deviation.  The diagnoses 
included stable seasonal allergic rhinitis.  No opinion of 
etiology was given.

Based on the foregoing, it is obvious that VA records 
pertinent to the claims on appeal are not of record and must 
be associated with the claims file prior to adjudicating 
these claims.  Further, it also apparent that VA examinations 
are needed to assess the severity of the service-connected 
left knee, cervical spine, and plantar fasciitis 
disabilities, and also to determine whether the veteran's 
allergies are related to his military service.

As the veteran did not receive any notice regarding ratings 
of sciatic nerve disabilities or allergies or effective dates 
of awards (Dingess v. Nicholson, 19 Vet. App. 473 (2006), the 
RO will have the opportunity to correct such deficiency on 
remand.

While this case was pending at the Board (in February 2006), 
the veteran submitted to the RO extensive treatment records 
with a waiver of RO consideration.  In May 2006 these records 
were forwarded by the RO to the Board (with a notation that 
the veteran had waived RO consideration).  The purpose for 
submission of all these records is unclear, as a good portion 
of the records pertain to disabilities not at issue in this 
appeal, including psychiatric disability, cardiovascular 
disability, gastrointestinal disability, folliculitis barbae, 
low back disability; nor is there any correspondence 
explaining why these records are being submitted.  
Furthermore, while development sought by the Board below 
seeks records which may be included among those submitted, as 
the records received have been submitted by the veteran it is 
unclear whether they represent complete treatment records 
(and since they were submitted to the RO in February, clearly 
they are not up-to date).  Finally, in response to a query by 
the RO, in correspondence dated May 4, 2006 and date stamped 
received at the RO on May 5, 2006 the veteran stated he had 
more information to give to VA to substantiate his claim.  He 
must be advised to submit such evidence (as with all 
pertinent evidence in his possession).  For these reasons, 
the Board is unable to address the matters on appeal on the 
merits.    

Accordingly, this case is REMANDED for the following:

1.  The RO should provide the veteran 
appropriate notice as to the ratings of 
sciatic nerve disabilities and allergies, 
and effective date(s) of any award of 
compensation in accordance with Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).  
The veteran must also be advised (again) 
to submit any (and all) further records 
in his possession pertinent to his 
claims, and specifically those records he 
mentions in his May 4, 2006 dated 
correspondence.

2.  The RO should review the materials 
the veteran submitted in February 2006, 
and secure for the claims file complete 
records (not already submitted) of all VA 
treatment he received for allergies, the 
left knee, the cervical spine 
(specifically including the EMG studies 
he reported at his June 2005 hearing), 
plantar fasciitis, and left sciatic nerve 
disability since March 2005.

3.  The veteran should then be afforded a 
VA orthopedic examination to ascertain 
the nature and current severity of his 
service-connected left knee, cervical 
spine, and plantar fasciitis 
disabilities.  His claims file must be 
reviewed by the examiner in conjunction 
with the examination.  All indicated 
studies should be performed, and all 
findings should be reported in detail.

4.  The RO should also arrange for the 
veteran to be scheduled for a VA 
allergies examination.  Following 
examination of the veteran and review of 
the claims file, the examiner should 
provide an opinion as to whether it is at 
least as likely as not that the veteran 
has any allergies that were present 
during service or related to his military 
service.  The examiner should indicate 
whether the veteran's allergies are 
seasonal or last all year.  The examiner 
must explain the rationale for all 
opinions given.

5.  The RO should then review the entire 
record (including the evidence forwarded 
to the Board without review in May 2006) 
and readjudicate the claims.  If any 
remains denied, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and afforded the opportunity to 
respond.  The case should then be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  



_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


